DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations wherein the gate endcap isolation structure has an upper surface approximately co-planar with an upper surface of the semiconductor fin of claims 4 or 10 and the vertical seam of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5,7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2021/0050225 A1 to Long, “Long”.
Regarding claim 1, Long discloses an integrated circuit structure (e.g. FIG. 15), comprising:
a semiconductor fin (120, ¶ [0027],[0029],[0030]) having sidewalls along a length of the semiconductor fin, each sidewall tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin (tapered as pictured); and
a gate endcap isolation structure (250 and 260 together, ¶ [0062]-[0065],[0068],[0069],[0081]-[0083]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure having a substantially vertical sidewall (as pictured) laterally facing one of the outwardly tapering sidewalls of the semiconductor fin.

Regarding claim 3, Long anticipates the integrated circuit structure of claim 1, and Long further discloses wherein the gate endcap isolation structure (250 and 260 together) has an upper surface (coplanar with upper surface of 200) above an upper surface of the semiconductor fin (120).

Long anticipates the integrated circuit structure of claim 1, and Long further discloses wherein the gate endcap isolation structure (250 and 260 together) comprises a lower dielectric portion (260) and a dielectric cap (250) on the lower dielectric portion.
Examiner’s Note: the term “cap” is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as generally a dielectric structure near the top of the lower dielectric portion.

Regarding claim 7, Long anticipates the integrated circuit structure of claim 1, and Long further discloses a gate electrode (230, ¶ [0077]) over the semiconductor fin (120) and in contact with the gate endcap isolation structure (250 and 260 together).

Regarding claim 8, Long discloses an integrated circuit structure, comprising:
a first semiconductor fin (120 on left side 100s, ¶ [0027],[0029],[0030]) having sidewalls along a length of the first semiconductor fin, each sidewall tapering outwardly from a top of the of the first semiconductor fin toward a bottom of the first semiconductor fin (as pictured);
a second semiconductor fin (120 on right side 100s, ¶ [0027],[0029]) having sidewalls along a length of the second semiconductor fin, each sidewall tapering outwardly from a top of the second semiconductor fin toward a bottom of the second semiconductor fin; and
a gate endcap isolation structure (250 and 260 together, ¶ [0062]-[0065],[0068],[0069],[0081]-[0083]) between and spaced apart from the first semiconductor fin and the second semiconductor fin, the gate endcap isolation structure having a length parallel with the lengths of the first and second semiconductor fins (in line in cross section as pictured), the gate endcap isolation structure having a first substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the first 

Regarding claim 9, Long anticipates the integrated circuit structure of claim 8, and Long further discloses wherein the gate endcap isolation structure (250 and 260 together) has an upper surface (coplanar with upper surface of gate 230) above an upper surface of the first semiconductor fin (120 on left side) and above an upper surface of the second semiconductor fin (120 on right side).

Claims 1,3,7-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0386002 A1 to Wu et al., “Wu”.
Regarding claim 1, Wu discloses an integrated circuit structure (e.g. Figure 18A), comprising:
a semiconductor fin (e.g. 64B, ¶ [0035],[0014],[0015]) having sidewalls along a length of the semiconductor fin, each sidewall tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin (as pictured); and
a gate endcap isolation structure (142, ¶ [0054],[0055]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure having a substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the semiconductor fin (as pictured).

Regarding claim 3, Wu discloses the integrated circuit structure of claim 1, and Wu further discloses wherein the gate endcap isolation structure (142) has an upper surface (as pictured, coplanar with upper surface of 98) above an upper surface of the semiconductor fin (e.g. 64B).

 Wu discloses the integrated circuit structure of claim 1, and Wu further discloses a gate electrode (98, ¶ [0035],[0039]) over the semiconductor fin (e.g. 64B) and in contact with the gate endcap isolation structure (142).

Regarding claim 8, Wu discloses an integrated circuit structure, comprising:
a first semiconductor fin (e.g. 64B, ¶ [0035],[0014],[0015]) having sidewalls along a length of the first semiconductor fin, each sidewall tapering outwardly from a top of the of the first semiconductor fin toward a bottom of the first semiconductor fin (as pictured);
a second semiconductor fin (e.g. 64C) having sidewalls along a length of the second semiconductor fin, each sidewall tapering outwardly from a top of the second semiconductor fin toward a bottom of the second semiconductor fin (as pictured); and
a gate endcap isolation structure (142, ¶ [0054],[0055]) between and spaced apart from the first
semiconductor fin (e.g. 64B) and the second semiconductor fin (e.g. 64C), the gate endcap isolation structure having a length parallel with the lengths of the first and second semiconductor fins (as pictured), the gate endcap isolation structure having a first substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the first semiconductor fin, and a second substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the second semiconductor fin (as pictured).

Regarding claim 9, Wu discloses the integrated circuit structure of claim 8, and Wu further discloses wherein the gate endcap isolation structure (142, ¶ [0054],[0055]) has an upper surface (as pictured, coplanar with upper surface of 98) above an upper surface of the first semiconductor fin (e.g. 64B) and above an upper surface of the second semiconductor fin (e.g. 64C).

Claims 1,3,5,7-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0189804 A1 to You et al., “You”.
Regarding claim 1, You discloses an integrated circuit structure (FIG. 3,7B), comprising:
a semiconductor fin (e.g. F1, ¶ [0024]-[0028]) having sidewalls along a length of the semiconductor fin, each sidewall tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin (as pictured); and
a gate endcap isolation structure (122p, or alternately 122p and 124p together, ¶ [0055]-[0058]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure having a substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the semiconductor fin (as pictured).

Regarding claim 3, You discloses the integrated circuit structure of claim 1, and You further discloses wherein the gate endcap isolation structure (122p, or 122p and 124p) has an upper surface (e.g. upper surface of 124p) above an upper surface of the semiconductor fin (e.g. F1, as pictured).

Regarding claim 5, You discloses the integrated circuit structure of claim 1, and You further discloses wherein the gate endcap isolation structure (122p and 124p together) comprises a lower dielectric portion (e.g. 122p) and a dielectric cap (e.g. 124p) on the lower dielectric portion.

Regarding claim 7, You discloses the integrated circuit structure of claim 1, and You further discloses a gate electrode (e.g. 136a, ¶ [0037]) over the semiconductor fin (e.g. F1) and in contact with the gate endcap isolation structure (122p, or 122p and 124p together).

Regarding claim 8, You discloses an integrated circuit structure (FIG. 3,7B), comprising:

a second semiconductor fin (e.g. F2) having sidewalls along a length of the second semiconductor fin, each sidewall tapering outwardly from a top of the second semiconductor fin toward a bottom of the second semiconductor fin (as pictured); and
a gate endcap isolation structure (122p, or alternately 122p and 124p together, ¶ [0055]-[0058]) between and spaced apart from the first semiconductor fin (F1) and the second semiconductor fin (F2), the gate endcap isolation structure having a length parallel with the lengths of the first and second semiconductor fins (as pictured), the gate endcap isolation structure having a first substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the first semiconductor fin (as pictured), and a second substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the second semiconductor fin (as pictured).

Regarding claim 9, You discloses the integrated circuit structure of claim 8, and You further discloses wherein the gate endcap isolation structure (e.g. 122p and 124p together) has an upper surface above (as pictured) an upper surface of the first semiconductor fin (F1) and above an upper surface of the second semiconductor fin (F2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4,6,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0189804 A1 to You et al., “You”, as applied to claims 1 and 8 above in view of U.S. Patent Application Publication Number 2020/0105604 A1 to Lin et al., “Lin”.
Regarding claim 4, although You anticipates the integrated circuit structure of claim 1, You fails to clearly teach wherein the gate endcap isolation structure (e.g. only portion 122p) has an upper surface approximately co-planar with an upper surface of the semiconductor fin (F1).  However, You teaches wherein the gate endcap isolation structure is formed before the gate (e.g. FIG. 21 onwards).
Lin teaches (FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and has an upper portion co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the isolation structure coplanar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0023],[0025],[0030],[0039]).


You anticipates the integrated circuit structure of claim 1, You fails to clearly teach wherein the gate endcap isolation structure comprises a vertical seam centered within the gate endcap isolation structure.
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) comprises a vertical seam (168, ¶ [0031]) centered within the isolation structure.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the isolation structure having a seam as taught by Lin in order to form high aspect fins with equal height isolation structures thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0023],[0025],[0030],[0039]).

Regarding claim 10, although You anticipates the integrated circuit structure of claim 8, You fails to clearly teach wherein the gate endcap isolation structure has an upper surface approximately co-planar with an upper surface of the first semiconductor fin and approximately co-planar with an upper surface of the second semiconductor fin. However, You teaches wherein the gate endcap isolation structure is formed before the gate (e.g. FIG. 21 onwards).
Lin teaches (FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and has an upper portion co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the isolation structure coplanar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0023],[0025],[0030],[0039]).

Claims 1,2,8,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0233298 A1 to Webb et al., “Webb”, in view of U.S. Patent Application Publication Number 2016/0172445 A1 to Kim et al., “Kim”.
Regarding claim 1, Webb discloses an integrated circuit structure (e.g. FIG. 7B), comprising:
a semiconductor fin (702B, ¶ [0050]) having sidewalls along a length of the semiconductor fin; and
a gate endcap isolation structure (708B, ¶ [0050]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure (708C) having a substantially vertical sidewall (as pictured) laterally facing one of the sidewalls of the semiconductor fin (702C).
Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach wherein each sidewall of the fin tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin.
Kim teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb with tapered fins as exemplified by Kim in order to desirably control and optimize the performance of the fins (Kim ¶ [0019]-[0021],[0025],[0026]).

Regarding claim 2, Webb in view of Kim yields the integrated circuit structure of claim 1, and Kim further taches wherein the one of the outwardly tapering sidewalls of the semiconductor fin tapers at an angle greater than 5 degrees from vertical (e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees).
Webb fails to clearly teach with sufficient specificity for anticipation (see e.g. MPEP 2131.03 for anticipation of ranges) wherein the substantially vertical sidewall of the gate endcap isolation structure tapers inwardly at an angle in the range of zero degrees to less than 5 degrees from vertical.
However, Webb shows the substantially vertical sidewalls of the gate endcap isolation structure (708C) to be vertical (i.e. angle of zero).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim with substantially zero degree vertical sidewalls for the gate endcap isolation structure since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the closer to substantially vertical sidewalls minimizes the lateral space required for the isolation structure thereby desirably maximizing device density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 8, Webb discloses an integrated circuit structure, comprising:
a first semiconductor fin (e.g. 702B to the left of 708B, ¶ [0050]) having sidewalls along a length of the first semiconductor fin;
a second semiconductor fin (e.g. 702B to the right of 708B, ¶ [0050]) having sidewalls along a length of the second semiconductor fin; and
a gate endcap isolation structure (708B, ¶ [0050]) between and spaced apart from the first

Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach wherein each sidewall of the first and second semiconductor fins taper outwardly from a top of the of the first semiconductor fin toward a bottom of the first or second semiconductor fin.
Kim teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb with tapered fins as exemplified by Kim in order to desirably control and optimize the performance of the fins (Kim ¶ [0019]-[0021],[0025],[0026]).

Regarding claim 11, Webb in view of Kim yields the integrated circuit structure of claim 8, and applying the teachings of Kim to Webb yields wherein the one of the outwardly tapering sidewalls of the first semiconductor fin tapers at an angle greater than 5 degrees from vertical (Kim e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees), the one of the outwardly tapering sidewalls of the second semiconductor fin tapers at an angle greater than 5 degrees from vertical (Kim e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees).
	Webb fails to clearly teach with sufficient specificity for anticipation wherein the first substantially vertical sidewall of the gate endcap isolation structure tapers inwardly at an angle in the 
However, Webb shows the substantially vertical sidewalls of the gate endcap isolation structure (708C) to be vertical (i.e. angle of zero).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim with substantially zero degree vertical sidewalls for the gate endcap isolation structure since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the closer to substantially vertical sidewalls minimizes the lateral space required for the isolation structure thereby desirably maximizing device density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, Webb discloses a computing device (e.g. FIG. 9), comprising:
a board (902, ¶ [0070]); and
a component (906, ¶ [0070]) coupled to the board, the component including an integrated circuit
structure (¶ [0074]), comprising:
a semiconductor fin (702B, ¶ [0050]) having sidewalls along a length of the semiconductor fin; and

	Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach each sidewall [of the semiconductor fin] tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin.
Kim teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the computing device of Webb with tapered fins as exemplified by Kim in order to desirably control and optimize the performance of the fins (Kim ¶ [0019]-[0021],[0025],[0026]).

Regarding claim 13, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses a memory (¶ [0071],[0073]) coupled to the board.

Regarding claim 14, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses a communication chip (906, ¶ [0072]) coupled to the board.

Regarding claim 15, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses camera (¶ [0071]) coupled to the board.

Regarding claim 16, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses a battery (¶ [0071]) coupled to the board.

Regarding claim 17, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses an antenna (¶ [0071]) coupled to the board.

Regarding claim 18, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses wherein the component is a packaged integrated circuit die (¶ [0073],[0074]).

Regarding claim 19, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses wherein the component is a processor (904, ¶ [0070],[0073]).

Regarding claim 20, Webb in view of Kim yields the computing device of claim 12, and Webb further discloses wherein the computing device is selected from the group consisting of a mobile phone (¶ [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric A. Ward/Primary Examiner, Art Unit 2891